 



Exhibit 10.132
AMENDMENT OF STOCK OPTION AGREEMENTS UNDER THE 1998 LONG
TERM INCENTIVE PLAN TO ADD STOCK APPRECIATION RIGHTS
     AMENDMENT OF STOCK OPTION AGREEMENTS (this “SAR Amendment”) between AMR
Corporation, a Delaware corporation (the “Corporation”), and an employee of the
Corporation or one of its Subsidiaries or Affiliates (the “Optionee”), as such
Optionee is identified in the notification dated November 15, 2006 sent to the
Optionee.
WITNESSETH:
     WHEREAS, Optionee has previously been granted stock options, without a
tandem stock appreciation right, under the AMR Corporation 1998 Long Term
Incentive Plan (such plan, as may be amended from time to time, to be referenced
the “1998 Plan”);
     WHEREAS, Optionee may have also previously been granted stock options,
without a tandem stock appreciation right, under the AMR Corporation 1988 Long
Term Incentive Plan (such plan, as may be amended from time to time, to be
referenced the “1988 Plan”), which options (if any) are now governed by the
terms of the 1998 Plan;
     WHEREAS, the 1998 Plan permits the Compensation Committee or, in lieu
thereof, the Board of Directors of the Corporation (the “Board”) to provide for
the grant of stock appreciation rights in connection with an option to purchase
shares of the Corporation’s Common Stock, $1 par value (the “Common Stock”),
whether at or after the grant of such option;
     WHEREAS, the grant of a stock appreciation right entitles the grantee of an
option a mechanism to receive the same economic value as would be conveyed upon
exercise of a stock option;
     WHEREAS, the use of such stock appreciation rights allows a corporation to
provide employees essentially the same economic benefit as an option exercise,
but at the same time achieve a more effective and efficient use of the number of
shares authorized by stockholders for issuance under the corporation’s equity
compensation plans; and
     WHEREAS, based on the foregoing, the Committee has determined that it is to
the advantage and interest of the Corporation and its stockholders and its
employees eligible for such awards to grant the stock appreciation rights
provided for herein in tandem with the stock options previously granted to the
Optionee.
     NOW, THEREFORE:
     1. Stock Appreciation Right Grant. The Corporation hereby grants to the
Optionee, effective as of the date, and subject to the terms and conditions, of
this SAR

1



--------------------------------------------------------------------------------



 



Amendment, a stock appreciation right (each, a “SAR”) in respect of the number
of shares of Common Stock that are, as of the date hereof, outstanding in
respect of each stock option previously granted to the Optionee under the 1998
Plan and/or the 1988 Plan and outstanding on the date hereof (each, an
“Outstanding Option”). The SAR shall be exercisable at the same time as the
corresponding portion of the corresponding Outstanding Option is exercisable in
accordance with the agreement governing such Outstanding Option.
     2. Restriction on Exercise. Notwithstanding any other provision hereof, no
Outstanding Option nor any SAR shall be exercised if at such time such exercise
or the delivery of certificates representing shares of Common Stock pursuant
hereto shall constitute a violation of any rule of the Corporation, any
provision of any applicable Federal or State statute, rule or regulation, or any
rule or regulation of any securities exchange on which the Common Stock may be
listed.
     3. Manner of Exercise. Each SAR may be exercised with respect to all or any
part of the shares of Common Stock in respect of which the related Outstanding
Option is exercisable. Any such exercise shall be effected pursuant to such
procedures as may be adopted by the Corporation from time to time in its sole
discretion; provided that, a corresponding portion of any SAR shall lapse to the
extent that any portion of the related Outstanding Option is exercised, and a
corresponding portion of the related Outstanding Option shall lapse to the
extent that any portion of any SAR is exercised. For purposes of the foregoing
sentence of this SAR Amendment, the corresponding portion of any SAR or the
related Outstanding Option pertains to the number of shares of Stock as to which
the related Outstanding Option or such SAR is being exercised, and not to the
net number of shares of Stock being issued. Upon the exercise of any portion of
any SAR, the Optionee shall be entitled to receive from the Corporation a number
of shares of Stock equal in value to the product of
     (i) the excess of

  (A)   the Fair Market Value on the date of exercise of one share of Stock over
    (B)   the exercise price with respect to a share of Common Stock subject to
related Outstanding Option in respect of which the SAR was granted and is being
exercised, multiplied by

     (ii) the number of shares in respect of which the SAR is being exercised.
The number of shares to be issued upon the exercise of any portion of any SAR
shall be calculated on the basis of the Fair Market Value of a share of Common
Stock on the date of exercise, with any fractional share being payable in cash
based on the Fair Market Value on the date of exercise. Notwithstanding the
foregoing, the Committee may elect,

2



--------------------------------------------------------------------------------



 



at any time and from time to time, in lieu of issuing all or any portion of the
shares of Stock otherwise issuable upon any exercise of any portion of any SAR,
to pay the Optionee an amount in cash or other marketable property of a value
equivalent to the aggregate Fair Market Value on the date of exercise of the
number of shares of Stock that the Committee is electing to settle in cash or
other marketable property. Subject to compliance by the Optionee with all the
terms and conditions hereof, following exercise of any Outstanding Option or the
SAR related thereto (other than in any circumstance where the SAR is being
settled for a payment in cash), the Corporation or its agent shall promptly
thereafter deliver to the Optionee a certificate or certificates for such shares
with all requisite transfer stamps attached.
     4. Termination of Each SAR. Each SAR shall terminate and may no longer be
exercised if (i) the Optionee ceases to be an employee of the Corporation or one
of its Subsidiaries or Affiliates; or (ii) the Optionee becomes an employee of a
Subsidiary that is not wholly owned, directly or indirectly, by the Corporation;
or (iii) the Optionee takes a leave of absence without reinstatement rights,
unless otherwise agreed in writing between the Corporation (or one of its
Subsidiaries or Affiliates) and the Optionee; except that
     (a) If the Optionee’s employment by the Corporation (or any Subsidiary or
Affiliate) terminates by reason of death, the vesting of each SAR will be
accelerated on the same terms and conditions as the related Outstanding Option,
and such Outstanding Option and SAR will remain exercisable in accordance with
the provisions of the agreement pertaining to the Outstanding Option until the
expiration of such Outstanding Option;
     (b) If the Optionee’s employment by the Corporation (or any Subsidiary or
Affiliate) terminates by reason of Disability, each SAR will continue to vest on
the same terms and conditions as apply to the related Outstanding Option, and
such Outstanding Option and SAR may be exercised in accordance with the
provisions of the agreement pertaining to the Outstanding Option until the
expiration of such Outstanding Option; provided, however, that if the Optionee
dies after such Disability, vesting of the related Outstanding Option and the
corresponding SAR will be accelerated in accordance with the terms of the
agreement governing the Outstanding Option, and each of the related Outstanding
Option and the SAR will remain exercisable in accordance with the provisions
hereof until the expiration of such Outstanding Option;
     (c) Subject to Section 7(c), if the Optionee’s employment by the
Corporation (or any Subsidiary or Affiliate) terminates by reason of Normal or
Early Retirement, each SAR will continue to vest on the same terms and
conditions as the related Outstanding Option, and such Outstanding Option and
SAR may be exercised in accordance with the provisions of the agreement
pertaining to the Outstanding Option until the expiration of such Outstanding

3



--------------------------------------------------------------------------------



 



Option; provided, however, that if the Optionee dies after Retirement vesting of
the related Outstanding Option and the corresponding SAR will be accelerated in
accordance with the terms of the agreement governing the Outstanding Option, and
each of the related Outstanding Option and the SAR will remain exercisable in
accordance with the provisions hereof until the expiration of such Outstanding
Option;
     (d) If the Optionee’s employment by the Corporation (or any Subsidiary or
Affiliate) is involuntarily terminated by the Corporation or a Subsidiary or
Affiliate (as the case may be) without Cause, each SAR may thereafter be
exercised, to the extent the related Outstanding Option is exercisable at the
time of termination, for a period of three months from the date of such
termination of employment or until the stated term of such Outstanding Option,
whichever period is shorter; and
     (e) In the event of a Change in Control or a Potential Change in Control of
the Corporation, the vesting of each SAR will be accelerated on the same terms
and conditions as the related Outstanding Option in accordance with the 1998
Plan, or its successor.
     5. Adjustments in Common Stock. In the event of a Stock dividend, Stock
split, merger, consolidation, reorganization, recapitalization or other change
in the corporate structure, the Board shall adjust the number of shares, class
or classes of securities subject to each SAR and each Outstanding Option and the
exercise price of each Outstanding Option (including to the extent used to
determine the amount payable in respect of each SAR), in such manner as the
Board shall determine to be necessary or appropriate to avoid any diminution or
enlargement of the rights conveyed in respect of each Outstanding Option and
each SAR by reason of the occurrence of any such transaction, distribution or
other event.
     6. Non-Transferability of SARs. Unless the Board or Committee shall permit
(on such terms and conditions as it shall establish), no SAR may be transferred
except by will or the laws of descent and distribution to the extent provided
herein. During the lifetime of the Optionee, each SAR may be exercised only by
him or her (unless otherwise determined by the Board or the Committee).
     7. Miscellaneous.
     (a) Except as otherwise expressly provided below or in accordance with the
terms and conditions of the 1998 Plan, this SAR Amendment (i) shall be binding
upon and inure to the benefit of any successor of the Corporation, (ii) shall be
governed by the laws of the State of Texas, and any applicable laws of the
United States, and (iii) may not be amended without the written consent of

4



--------------------------------------------------------------------------------



 



both the Corporation and the Optionee. No contract or right of employment shall
be implied by this SAR Amendment.
     (b) If the related Outstanding Option and any SAR are assumed or a new
stock option and stock appreciation right are substituted therefor in any
corporate reorganization (including, but not limited to, any transaction of the
type referred to in Section 424(a) of the Internal Revenue Code of 1986, as
amended), employment by such assuming or substituting corporation or by a parent
corporation or a subsidiary thereof shall be considered for all purposes of this
SAR Amendment to be employment by the Corporation.
     (c) In the event the Optionee’s employment is terminated by reason of Early
or Normal Retirement and the Optionee subsequently is employed by a competitor
of the Corporation, the Corporation reserves the right, upon notice to the
Optionee, to declare the Outstanding Option and the SAR forfeited and of no
further validity.
     (d) In consideration of the Optionee’s privilege to participate in the 1998
Plan and to receive the grant of each Outstanding Option, the Optionee agreed
(i) not to disclose any trade secrets of, or other confidential/restricted
information of, American Airlines, Inc. (“American”) or its Affiliates to any
unauthorized party and (ii) not to make any unauthorized use of such trade
secrets or confidential or restricted information during his or her employment
with American or its Affiliates or after such employment is terminated, and
(iii) not to solicit any then current employees of American or any other
subsidiaries of the Corporation to join the Optionee at his or her new place of
employment after his or her employment with American or its Affiliates is
terminated. Nothing in this SAR Amendment shall be interpreted or construed to
modify, limit or reduce in any way Optionee’s obligations with respect to such
covenants.
     8. Securities Law Requirements. The Corporation shall not be required to
issue shares upon the exercise of any Outstanding Option or any SAR unless and
until (a) such shares have been duly listed upon each stock exchange on which
the Corporation’s Stock is then registered and (b) a registration statement
under the Securities Act of 1933 with respect to such shares is then effective.
The Board or the Committee may require the Optionee to furnish to the
Corporation, prior to the issuance of any shares of Stock in connection with the
exercise of any Outstanding Option or any SAR, an agreement, in such form as the
Board or the Committee may from time to time deem appropriate, in which the
Optionee represents that the shares acquired by him upon such exercise are being
acquired for investment and not with a view to the sale or distribution thereof.
     9. Outstanding Option and SAR Subject to 1998 Plan. The Outstanding Option
and the SAR shall be subject to all the terms and provisions of the 1998 Plan
and the Optionee shall abide by and be bound by all rules, regulations and
determinations of

5



--------------------------------------------------------------------------------



 



the Board or Committee now or hereafter made in connection with the
administration of the 1998 Plan. Capitalized terms not otherwise defined herein
shall have the meanings set forth for such terms in the 1998 Plan.
     10. American Jobs Creation Act. In addition to amendments permitted by
Section 7(a) above, amendments to this SAR Amendment and to any of the option
agreements underlying each Outstanding Option may be made by the Corporation,
without the Optionee’s consent, in order to ensure compliance with the American
Jobs Creation Act of 2004. And, further, amendments may be made to the 1998 Plan
to ensure such compliance, which amendments may impact this SAR Amendment.
     IN WITNESS WHEREOF, the Corporation has executed this SAR Amendment as of
the day and year first above written.

            AMR Corporation
      By:   -s- Kenneth W. Wimberly [d43815d4381501.gif]         Kenneth W.
Wimberly        Corporate Secretary     

6